Title: Note Regarding Genesis of Thoughts on Government, 21 July 1811
From: Adams, John
To: 



Quincy July 21. 1811.

In the Winter of 1776 there was much discussion in Congress concerning the Necessity of Independence, and advising the Several States to institute Governments for themselves under the immediate Authority and original Power of The People. Great difficulties, occurred to many Gentlemen, in making a Transition from the Old Governments to the new, i.e from the Royal to Republican Governments. In January 1776 Mr George Wythe of Virginia passing an Evening with me, asked what plan I would advise a Colony to pursue, in order to get out of the old Government and into a new one. I Sketched in Words a Scheme, which he requested me to give him in Writing. Accordingly the next day I delivered him the following Letter. He lent it to his Colleague Richard Henry Lee, who asked me to let him print it: to which I consented provided he would Suppress my Name: for if that Should appear, it would excite a Continental Clamour among the Tories that I was erecting a battering Ram to demolish the Royal Government and render Independence indispensable.
